Conklin, Commissioned
These appeals involve the assessment of the property of the Pennsylvania Railroad System *277for the year 1945, which system operates as lessee other railroads that appear herein as respondents; to wit, the Pennsylvania Eailroad Company, New York Bay Eailroad Company, and United New Jersey Eailroad and Canal Company. The Pennsylvania Eailroad System filed a complaint seeking a reduction in the assessments made by the Director of Taxation. Complaints were filed by the cities of Jersey City and Hoboken seeking increases in these assessments. Other appeals involving railroads for the year 1945 have been determined by this Division and opinions have been written and filed. The instant complaints involve the same common questions of law and fact as previously determined.
Por the reasons set forth in the opinions filed in the cases of Pitney v. Walsh, 25 N. J. Mis. R. 196; 51 Atl. Rep. (2d) 871; Delaware, Lackawanna and Western Railroad v. Walsh, 25 N. J. Mis. R. 272; 52 Atl. Rep. (2d) , and Erie Railroad v. Walsh, 25 N. J. Mis. R. 269; 52 Atl. Rep. (2d) , the appeals of the Pennsylvania Eailroad System and the City of Hoboken are hereby dismissed.
Proofs were adduced as to the true value of the railroad property by both the railroad and the municipalities. In most instances the railroad’s proof of true value was lower than the assessment made by the Director of Taxation and in all instances the proof of true value by the city’s witnesses was greater than the assessment made by the Director. However, as to certain parcels hereinafter described, the railroad offered proof of true value which was less than that placed upon it by the city’s experts but substantially larger than the assessment made.
The good faith of the Director of Taxation and the validity of his actions are presumed, and when they are assailed the burden of proof is upon the complaining party. Central Railroad Company of New Jersey v. State Tax Department, 112 N. J. L. 5; 169 Atl. Rep. 489. In the case of New Jersey Bell Telephone Co. v. Camden, 122 N. J. L. 270; 4 Atl. Rep. (2d) 705, 708, the court commented, in referring to this presumption, as follows:
“Just how far that presumption will carry has not been determined in our courts, but in our opinion it will not stand *278up against uncontradicted evidence contrary to the presumption.”
In all the cases heretofore decided in the 1945 railroad assessments there were proofs as to true value which were offered by the railroads to show that the properties were over-assessed and proofs offered by the municipalities to show that they were under-assessed. In the instant case, however, the proofs submitted by both Jersey City, seeking increases, and the railroad opposing the requested increases, indicate that certain properties were not assessed at true value, but were under-assessed. Common sense and good logic compel us to take cognizance of the fact that the parties in interest concur that the assessment is too low, and therefore the judgment of this Division in regard to the appeal of the City of Jersey City as it applies to property owned by the New York Bay Railroad Company and the United New Jersey Railroad and Canal Company is that the appeal be granted to increase the property to true value as follows:

True

Property , Assessment Value

New 7orle Bay Railroad Co.

Sidings outside main stem (in ballast) 488,285 ft...................... $686,634 $900,213
Sidings outside main stem on trestle (11,232 ft.) .................... 5,707 16,669
Greenville sub-station .............. 70,658 73,502
Track scales and office, cap. 150 tons.. 5,250 7,665
Grain elevator, cap. 200,000 bushels. .. 75,000 85,822
Electric power and lighting plant and fixed machinery/ brick 74'x89'..... 46,855 56,200
Five transfer bridges .............. 484,175 535,524

United New Jersey Railroad and Canal Co.

Brick drains at Marion (Shanley’s cut) 8,246 11,157
Sidings outside main stem (in ballast) 82,932 ft....................... 125,615 139,326
Passenger station and shelters, Journal Square ........................ 412,515 439,838

*279
True


Property Assessment Value

Sub-station, Journal Square ........ 198,103 199,688
Terminal passenger stations, platforms, and umbrella shelters and station enclosure ...................... 41,000 45,999

United New Jersey Railroad and Canal Co.—Harsimus Branch

Sidings outside main stem (in ballast) 162,873 ft..................... 247,324 273,626
Pier “P” and shed thereon 160'x915'.. 1,003,400 1,016,557
Preight transfer bridges No. 4 and No. 3 and fixed machinery ........... 19,370 35,176
Pier “L” and shed thereon 177'xl365' 245,327 408,217
Preight transfer bridges No. 5 and No. 6 and fixed machinery............ 29,321 55,107
Pier “M” (Coal Dock) ............ 121,348 185,779
Ploat yard, between Pier “M” and stock yards, 162'xl240'........... 339,421 423,183
Gantry crane, 5th and Henderson Sts., capacity 25 tons................ 8,050 10,332
Yardmaster’s office, brick, Henderson Si, 30'x65'................... 16,000 16,965
In its complaint, the City of Jersey City sought a reclassification of certain railroad property from main stem to second class, but the Division took no proofs on this feature of the case, and therefore this opinion does not deal with the question as it remains upon our calendar to be heard.
Judgments have been entered in accordance with the foregoing conclusions.